Case 2:19-cv-02146-GW-RAO Document 64 Filed 01/04/21 Page 1 of 2 Page ID #:426

                                                                            JS -6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                CENTRAL DISTRICT OF CALIFORNIA
12

13   JONATHAN S. SCEMAMA, an                   )   Case No. CV 19-2146-GW-RAOx
     individual,                               )   [Filed: February 08, 2019]
14               Plaintiff,                    )   [Removed: March 22, 2019]
15                                             )
              v.                               )
16                                             )   Hon. George H. Wu
     MERCEDES-BENZ, USA, LLC, a                )   Courtroom 9D
17   Delaware Limited Liability Company,       )
18
     and DOES 1 through 10, inclusive,         )   ORDER DISMISSING ACTION
                                               )   WITH PREJUDICE
19                     Defendants              )
                                               )
20

21

22

23

24

25

26

27

28


     365.439.TG - 00547025.DOCX                    -1-                 2:19-cv-06629 GW (MRWx)
              ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION WITH PREJUDICE
Case 2:19-cv-02146-GW-RAO Document 64 Filed 01/04/21 Page 2 of 2 Page ID #:427



 1            The Court has reviewed the Joint Stipulation for Order Dismissing the Action
 2   with Prejudice, and hereby orders as follows:
 3            The parties have stipulated that the action should be dismissed with prejudice.
 4   Accordingly, the entire action is dismissed with prejudice pursuant to Federal Rule of
 5   Civil Procedure 41(a)(1)(A)(ii), with the Court to retain jurisdiction over this action to
 6   enforce the settlement agreement. Each party shall bear its own costs and attorneys’
 7   fees except as otherwise agreed to by the parties.
 8

 9

10            IT IS SO ORDERED.
11

12   Dated: January 4, 2021                                __________________________
13
                                                           HON. GEORGE H. WU
                                                           U.S. DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     365.439.TG - 00547025.DOCX                    -2-                    2:19-cv-06629 GW (MRWx)
              ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION WITH PREJUDICE
